SILLS, P. J., Dissenting.
Although I agree with everything my colleagues have to say regarding the Proposition 64 aspect of the case, I must reluctantly dissent because the majority leaves the door open for the possibility of further litigation on the merits.
I believe that the governing statute, Business and Professions Code section 17533.7, must be given a commonsense interpretation under the circumstances of this case, lest the statute lead to absurd results. Consider: Would anyone really dispute the idea that the aircraft carrier U.S.S. Ronald Reagan, built by American shipworkers in Newport News, Virginia, was “made in America”? And yet if we take the statute too literally, the mere fact that a single television monitor in the communications section of the ship came from Taiwan would mean the ship itself was not “made in America.” After all, a “part thereof’ was “entirely or substantially made” outside the United States—“part’ in a hyper-literal sense at least.
*1285I do not believe the statute should be read that way. Statutes should be interpreted to be internally consistent. (People v. Moroney (1944) 24 Cal.2d 638, 642-643 [150 P.2d 888]; Brown v. Guy (1959) 167 Cal.App.2d 211, 214 [334 P.2d 67] [“It is a cardinal rule of statutory construction that parts of a statute must be construed together and harmonized as far as possible to avoid repugnancy. . . .”].)
A hyper-literal interpretation of the statute means that a product, like the U.S.S. Ronald Reagan, can be overwhelmingly and substantially “made in the United States” but could not be claimed to have been “made in the United States” unless it contained absolutely 100 percent American parts, down to the last screw. Even as a matter of literal textual analysis, the problem with that interpretation is it reads the word “substantially” out of the statute as it affects the merchandise as a whole.
And we know the statute refers to merchandise as a whole as well as its constituent parts because by its terms it differentiates “merchandise”—by the use of the word “or”—from “any article, unit, or part thereof.” (Bus. & Prof. Code, § 17533.7.) An interpretation which requires every last part itself to be at least substantially made in America renders the word “substantially” useless insofar as it refers to merchandise as a whole. If the Legislature had really meant to say that every last part, down to the last screw, had to be at least substantially made in the United States, then it didn’t need to speak of the merchandise itself being “substantially made” in the United States. Every last part would have to be made in America anyway.
Our Supreme Court has repeatedly adhered to the rule that statutes are to be interpreted in the light of reason and common sense. (See People v. Mulholland (1940) 16 Cal.2d 62, 69 [104 P.2d 1045] [“ ‘We are unable to accept such construction of the law. It is the duty of the courts to construe such enactments in the light of reason.’ ”]; Great Western etc. v. J. A. Wathen D. Co. (1937) 10 Cal.2d 442, 446 [74 P.2d 745] [“ ‘Statutes are interpreted in the light of reason and common sense ....’”]; People v. Ventura Refining Co. (1928) 204 Cal. 286, 292 [268 P. 347] [“ ‘Absurd or unjust results will never be ascribed to the [Legislature, and it will not be presumed to have used inconsistent provisions as to the same subject in the immediate context.’ ”]; Uhl v. Badaracco (1926) 199 Cal. 270, 284 [248 P 917] [“To adopt the construction contended for by the city would be contrary to common sense and the general policy of the law.”].)
It is also well established that the literal meaning of the words of a statute may be disregarded to avoid absurd results. (People v. Anzalone (1999) 19 Cal.4th 1074, 1079 [81 Cal.Rptr.2d 315, 969 P.2d 160]; California School Employees Assn. v. Governing Board (1994) 8 Cal.4th 333, 340 [33 *1286Cal.Rptr.2d 109, 878 P.2d 1321]; Times Mirror Co. v. Superior Court (1991) 53 Cal.3d 1325, 1334, fn. 7 [283 Cal.Rptr. 893, 813 P.2d 240]; County of Sacramento v. Hickman (1967) 66 Cal.2d 841, 849, fn. 6 [59 Cal.Rptr. 609, 428 P.2d 593]; Silver v. Brown (1966) 63 Cal.2d 841, 845 [48 Cal.Rptr. 609, 409 P.2d 689]; California Insurance Guarantee Assn. v. Workers’ Comp. Appeals Bd. (2003) 112 Cal.App.4th 358, 363 [5 Cal.Rptr.3d 127]; Upland Police Officers Assn. v. City of Upland (2003) 111 Cal.App.4th 1294, 1304 [4 Cal.Rptr.3d 629]; People v. Gnass (2002) 101 Cal.App.4th 1271, 1302 [125 Cal.Rptr.2d 225]; Dowling v. Zimmerman (2001) 85 Cal.App.4th 1400, 1427 [103 Cal.Rptr.2d 174]; Guardianship of Elan E. (2000) 85 Cal.App.4th 998, 1001 [102 Cal.Rptr.2d 528]; People v. Pecci (1999) 72 Cal.App.4th 1500, 1507 [86 Cal.Rptr.2d 43]; People v. Buena Vista Mines, Inc. (1996) 48 Cal.App.4th 1030, 1034—1035 [56 Cal.Rptr.2d 21]; Havlicek v. Coast-to-Coast Analytical Services, Inc. (1995) 39 Cal.App.4th 1844, 1856 [46 Cal.Rptr.2d 696]; Unzueta v. Ocean View School Dist. (1992) 6 Cal.App.4th 1689, 1698 [8 Cal.Rptr.2d 614]; California Ins. Guarantee Assn. v. Liemsakul (1987) 193 Cal.App.3d 433, 439 [238 Cal.Rptr. 346]; see also Eyston v. Studd (K.B. 1574) 75 Eng.Rep. 688, 2 Plowd. 459.)
There is also the rule of substantial compliance. As explained by our Supreme Court in Stasher v. Harger-Haldeman (1962) 58 Cal.2d 23, 29 [22 Cal.Rptr. 657, 372 P.2d 649], “Substantial compliance, as the phrase is used in the decisions, means actual compliance in respect to the substance essential to every reasonable objective of the statute.” (Original italics omitted, new italics added.)
Instead of an interpretation that obliterates the word “substantially” when referring to the merchandise itself, I would hold that the most reasonable way to interpret the statute is to recognize that if the merchandise is substantially made in the United States and it is substantially made up of parts made in the United States, then it can still be advertised as made in the United States even though not every single part was (wholly or substantially) made in the United States.
This interpretation gives meaning and realistic effect to the intent of the Legislature. The Legislature cannot possibly have intended to prevent practically every American manufacturer from being able to advertise that its products were made in America. The statute was clearly aimed at substance, catching manufacturers who used substantially foreign parts or outsourced a substantial part of the assembly. It was not aimed at American manufacturers who substantially used American parts and assembled the product in America.
*1287Finally, I cannot accept that a statute which was designed to prevent fraudulent claims of American manufacture should be interpreted in a way to give incentive for firms to relocate plants and jobs overseas. The Legislature never envisioned that a law enacted simply to make sure that claims of “Made in America” are genuine would be used to chase workers and jobs out of California.
A petition for a rehearing was denied July 26, 2007, and the opinion was modified to read as printed above.